UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6235



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RYAN DANIEL GRAVES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Henry M. Herlong, Jr., District Judge.
(CR-00-626, CA-02-1685-3-20)


Submitted:   May 20, 2003                   Decided:   May 29, 2003


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tara Dawn Shurling, Columbia, South Carolina, for Appellant. Stacey
Denise Haynes, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ryan Daniel Graves seeks to appeal the district court’s orders

denying relief on his motion filed under 28 U.S.C. § 2255 (2000),

and denying his motion to reconsider pursuant to Federal Rule of

Civil Procedure 59(e).   We have independently reviewed the record

and conclude that Graves has not made a substantial showing of the

denial of a constitutional right.    See Miller-El v. Cockrell, 123

S. Ct. 1029, 1039 (2003).   Accordingly, we deny a certificate of

appealability and dismiss the appeal.     See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2